PER CURIAM.
We reverse the order granting defendant’s motion to suppress. The evidence presented at the hearing demonstrated that the officers were aware that defendant’s probation officer had filed an affidavit of probation violation asserting that defendant had tested positive for both marijuana and cocaine. Based on that knowledge the officers had probable cause to arrest defendant for possession of cocaine, a felony offense, even if the offense did not occur in their presence. Crawford v. State, 334 So.2d 141 (Fla. 3d DCA 1976).
Reversed and remanded for further proceedings consistent herewith.